Case 1:20-cv-00152-LMB-TCB Document 3 Filed 02/18/20 Page 1 of 2 PageID# 16




                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                         (Alexandria Division)

BRAD H. CLEARFIELD,                    )
                                       )
             Plaintiff,                )
                                       )
v.                                     )     Civil Action No. 1:20-cv-152 LMB/TCB
                                       )
MARY ALICE COFFMAN,                    )
                                       )
             Defendant.                )


                             MOTION TO DISMISS

      The defendant, Mary Alice Coffman, by counsel, pursuant to Fed. R. Civ. P.

12(b)(6), moves to dismiss this action. The basis for this motion is set forth in the

accompanying Memorandum in Support of Motion to Dismiss.

                                       Respectfully submitted,



                                        /s/ Timothy B. Hyland
                                       Timothy B. Hyland
                                       Virginia Bar No. 31163
                                       Counsel for Mary Alice Coffman
                                       HYLAND LAW PLLC
                                       1818 Library Street, Suite 500
                                       Reston, VA 20190
                                       Tel.: (703) 956-3566
                                       Fax: (703) 935-0349
                                       Email: thyland@hylandpllc.com
Case 1:20-cv-00152-LMB-TCB Document 3 Filed 02/18/20 Page 2 of 2 PageID# 17




                                       /s/ Tyler Southwick
                                      Tyler Southwick
                                      Virginia Bar No. 91087
                                      Counsel for Mary Alice Coffman
                                      HYLAND LAW PLLC
                                      1818 Library Street, Suite 500
                                      Reston, VA 20190
                                      Tel.: (703) 956-3566
                                      Fax: (703) 935-0349
                                      Email: tsouthwick@hylandpllc.com




                          CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on the 18th day of February, 2020, I will
electronically file the foregoing with the Clerk of Court using the CM/ECF system. I
will then send the document and notification of such filing (NEF) by email and first
class mail, postage prepaid to:


            Donald E. Coulter, Esquire
            PURNELL, MCKENNETT & MENKE, P.C.
            9214 Center Street, Suite 101
            Manassas, VA 20110




                                       /s/ Tyler Southwick
                                      Tyler Southwick
                                      Virginia Bar No. 91087
                                      Counsel for Mary Alice Coffman
                                      HYLAND LAW PLLC
                                      1818 Library Street, Suite 500
                                      Reston, VA 20190
                                      Tel.: (703) 956-3566
                                      Fax: (703) 935-0349
                                      Email: tsouthwick@hylandpllc.com




                                         2
